Citation Nr: 1748424	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right knee disability, status post total knee arthroplasty (TKA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel






INTRODUCTION

The Veteran had active air service from January 1966 to January 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his February 2013 substantive appeal, the Veteran requested that he be afforded a hearing before the Board.  The Veteran was scheduled for his requested hearing in August 2017, but failed to report without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

In October 2014, the Veteran was afforded a VA examination of his right knee.  VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  The Board has reviewed the October 2014 VA examination and a March 2017 addendum opinion on the knees, including the accompanying reports, and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, the Board finds that further examination is necessary.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's right knee disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7) (2017).




